Wicker v. Arvin Industries, Inc. et al



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-05-175-CV





TERRY WICKER	APPELLANT



V.



ARVIN INDUSTRIES, INC., BURNS
 
	APPELLEES

INTERNATIONAL, 
GENERAL 

REFRACTORIES COMPANY, 

MAREMONT CORPORATION, 

METROPOLITAN LIFE INSURANCE 

COMPANY, RILEY STOKER 

CORPORATION

------------



FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Terry Wicker is attempting to appeal the trial court’s order granting summary judgment in favor of appellee Metropolitan Life Insurance Company.  Because this order is not appealable, we will dismiss the appeal for want of jurisdiction.

On May 19, 2005, we notified Wicker of our concern that this court lacked jurisdiction over the appeal because the order is a partial summary judgment that does not dispose of all parties in the case and does not appear to be a final, appealable interlocutory order.  
See Lehmann v. Har-Con Corp
., 39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed 
Wicker 
that the trial court had confirmed that no severance order has been signed severing his case against Metropolitan Life Insurance Company from his case against the other defendants.  
We also informed Wicker that the appeal was subject to dismissal unless he or any party desiring to continue the appeal filed a response with this court showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 42.3(a).  We have not received any response.

Because there is no final judgment or appealable interlocutory order, we dismiss this case for want of jurisdiction.  
See 
Tex. R. App. P
. 42.3(a); 43.2(f). 



PER CURIAM 

PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DELIVERED:  June 23, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.